Citation Nr: 1721574	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-36 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee chondromalacia with associated degenerative joint disease.

2.  Entitlement to a disability rating in excess of 20 percent for left knee chondromalacia with associated degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from February 1979 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) with a
complicated procedural history.  Multiple rating decisions were issued by the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis,
Indiana.  Jurisdiction of the claims has since been transferred to the Houston, Texas, RO.

In June 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims folder. 

A September 2006 rating decision reduced each of the 20 percent disability ratings for right and left knee chondromalacia with associated degenerative joint disease to 10 percent, effective December 1, 2006.  In a December 2012 decision, the Board found that the reductions were not proper and restored the 20 percent ratings for the right and left knee disorders.  Thereafter, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ)/RO to afford the Veteran a new VA examination to determine the current severity of his bilateral knee disorders.  For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although the Board sincerely regrets the necessity of another remand, such is needed in order to afford the Veteran every possible opportunity to substantiate her claims.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In November 2015, the Veteran was afforded a VA joints examination to assess the severity of her service-connected right and left knee disabilities.  Review of the examination report, however, shows that, although the examiner attempted to obtain the clinical findings necessary for the Board to make an informed decision on the claim, she concluded that the Veteran displayed poor effort and/or appeared to be exaggerating her symptoms.  

In addition, although a February 2013 VA outpatient treatment note shows that the Veteran reported knee instability/giving way and said that her most recently fall had occurred only eleven days earlier, the November 2015 VA examiner failed to acknowledge that report or perform any diagnostic testing for instability, relying instead upon an April 2009 MRI, which showed no knee instability during a VA examination more than 6 years earlier.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is competent to report symptoms of which he or she has personal knowledge.  The Board finds that knee instability and/or giving way is something that the Veteran, as a lay person, is competent to report.  Despite this, in a March 2017 response to a question from the AOJ as to whether the Veteran demonstrated knee instability, the examiner admitted that "[t]he MRI gives a more sensitive and specific picture with better evidence of the etiology of her knee joint problems ... [and] would still give a clearer
indication of the problems with superior supporting evidence compared to manual examination[,]" yet failed to perform a new MRI.  

Finally, because the examination report does not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, another attempt should be made to afford the Veteran a VA examination to obtain an opinion concerning her claim.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016).  Accordingly, a remand for another examination is necessary.

In this respect, however, the Board strongly cautions the Veteran concerning her own responsibility to fully cooperate with VA and the VA examiner in this matter.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he/she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA joint examination with the same examiner who performed the November 2015 examination.  If that examiner is not available, schedule the Veteran with a similarly-qualified examiner to assess the current severity of her right and left knee chondromalacia with associated degenerative joint disease.  

The examiner must note that the complete electronic claims folder has been reviewed.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner must also note that, in addition to the treatment reports of record, the Veteran's own lay history concerning any recent treatment or injuries is included in the report.  

The examiner must specifically assess the severity of the Veteran's bilateral chondromalacia with associated degenerative joint disease, including documenting the range of motion IN BOTH ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING, for both the RIGHT AND LEFT KNEES, along with ANY OBJECTIVE EVIDENCE OF PAIN, and the necessary findings to evaluate functional loss during flare-ups.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  

The examiner must also specifically ask the Veteran whether she experiences knee instability and/or giving way, and note that the Veteran's statements have been considered in her report.  If the Veteran reports such symptoms, the examiner should also perform testing to medically determine whether the Veteran has recurrent subluxation or lateral instability.  IF THE EXAMINER FAILS TO PERFORM A NEW MRI OF THE KNEES (OR SIMILAR DIAGNOSTIC TEST), OR IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, SHE MUST CLEARLY EXPLAIN WHY THAT IS SO.
A complete rationale for all opinions expressed must be included in the examination report.

2.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




